         Case 2:21-cv-00203-JCC Document 2 Filed 02/17/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10
     NORTHWEST GROCERY                                   Case No. 2:21-cv-203
11   ASSOCIATION, an Oregon non-profit
     organization, the WASHINGTON FOOD
12   INDUSTRY ASSOCIATION, a
     Washington non-profit corporation,                  PLAINTIFF’S CORPORATE
13                                                       DISCLOSURE STATEMENT
                                 Plaintiffs,
14                                                       [FED. R. CIV. 7.1; L.C.R. 7.1]
              v.
15
     CITY OF BURIEN, a noncharter
16   municipality,
17                               Defendant.
18
19
20            Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 7.1,
21   Plaintiffs Northwest Grocery Association and the Washington Food Industry
22   Association, through their undersigned counsel of record, state that neither
23   association has any parent corporation or any publicly held corporation which owns
24   ten percent or more of its stock; no member or owner in a joint venture or limited
25   liability corporation (LLC); no partners in a partnership or limited liability
26   partnership (LLP); and no corporate members as indicated in the Local Rule.
27
28
                                                     1
                                 PLAINTIFFS’ CORPORATE DISCLOSURE STATEMENT
     109681870.1 0099865-10005
         Case 2:21-cv-00203-JCC Document 2 Filed 02/17/21 Page 2 of 2



 1
     DATED: February 17, 2021
 2                                        STOEL RIVES LLP
 3
 4
                                          /s/ Adam S. Belzberg
 5                                        Adam S. Belzberg, WSBA No. 41022
                                          Vanessa Soriano Power, WSBA No. 30777
 6                                        600 University Street, Suite 3600
                                          Seattle, WA 98101
 7                                        Telephone: (206) 624-0900
 8                                        Email: adam.belzberg@stoel.com
                                                   vanessa.power@stoel.com
 9
                                           William F. Tarantino (Pro Hac Vice Pending)
10                                         MORRISON & FOERSTER LLP
11                                         425 Market Street
                                           San Francisco, CA 94105-2482
12                                         Telephone: (415) 268-7000
                                           Email: wtarantino@mofo.com
13
                                           Tritia M. Murata (Pro Hac Vice Pending)
14                                         MORRISON & FOERSTER LLP
15                                         707 Wilshire Boulevard
                                           Los Angeles, CA 90017-3543
16                                         Telephone: (213) 892-5200
                                           Email: tmurata@mofo.com
17
18                                         Attorneys for Plaintiffs

19
20
21
22
23
24
25
26
27
28
                                                 2
                            PLAINTIFFS’ CORPORATE DISCLOSURE STATEMENT
     109681870.1 0099865-10005
